Citation Nr: 0427801	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 and 
April 1970.

The Board of Veterans Appeals (Board) notes that the issue on 
appeal arose from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision.

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issue of entitlement to service 
connection for PTSD remains unresolved.  Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991).

With regard to the claim of entitlement to service connection 
for PTSD, the veteran contends that he is entitled to service 
connection for such disability, asserting that he was the 
victim of personal assault and psychological/physical abuse 
during active service causing PTSD. 

Importantly, the record contains VA treatment records and a 
June 2002 statement from a VA physician noting a diagnosis of 
severe, chronic PTSD.  In July 2003 the veteran submitted a 
statement of stressors in service.

In October 2003, the RO sent the veteran a PTSD questionnaire 
but failed to notify the veteran that the requested 
information was vital to his claim.

In order to afford the veteran every equitable consideration 
and assure adequacy of the record, additional development of 
the evidence is needed prior to appellate consideration of 
the current issue on appeal.

In order to grant service connection for PTSD to a non-combat 
appellant, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Veterans who claim service connection for disability due to 
an in-service personal assault face unique problems 
documenting their claims.  Because personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.

Alternate sources that may provide credible evidence of an 
in-service personal assault include medical or counseling 
treatment records following the incident, military or 
civilian police reports, reports from crisis intervention or 
other emergency centers, statements from confidants or 
family, copies of diaries or journals, or behavior changes 
documented or observed at the time of the incident, such as 
obsessive behavior at the time of the incident, increased 
interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  

In personal assault claims, secondary evidence may need 
interpretation by a physician, especially if it involves 
behavior changes.  Evidence that documents such behavior 
changes may require interpretation in relationship to the 
medical diagnosis by a VA neuropsychiatric physician.  M21-1, 
Part VI, 11.38.

In this case, the diagnosis of PTSD, has been made in 
reliance on the appellant's reports of exposure to noncombat-
related stressors; thus, it is imperative that the occurrence 
of the alleged in-service stressors be verified (see Patton 
v. West, 12 Vet. App. 272 (1999) noting that in personal- 
assault cases, VA has more particularized requirements under 
Manual M21-1, Part III, 5.14c to establish occurrence of an 
in-service stressor than in the case of a combat-related 
stressor, and it may be shown by special alternative 
evidentiary-development procedures.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under VCAA 
the Board is deferring adjudication of the issue of 
entitlement to service connection for PTSD pending a remand 
of the case for further development as follows:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard the veteran should be 
contacted and requested to identify the 
names, addresses, and approximate dates 
of treatment for all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of PTSD.

After securing any necessary 
authorization or medical releases, where 
appropriate, legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured should be 
obtained and associated with the claims 
file. 

If any records are unobtainable for 
whatever reason, the veteran should be 
notified of such fact and of any further 
action to be taken with respect to the 
claim.

2.  The veteran should be requested to 
provide more specific details regarding 
his alleged in-service stressor(s).  

He should be asked to provide as 
specifically as possible, the dates and 
locations of any alleged stressor(s) and 
any other information pertinent to 
verification.

3.  With respect to his claim that he was 
assaulted, the veteran should be afforded 
an opportunity to submit any alternate 
available sources that may provide 
credible support to the in- service 
personal assault(s) to support his claim 
for service connection for PTSD, as 
provided in M21-1, Part III, para. 
5.14(c).  

The veteran should be asked to provide 
any additional information possible 
regarding assaults and to identify 
potential alternative sources for 
supporting evidence of such reports.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.

The veteran is advised that the 
information requested is vital to his 
claim and necessary in order to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

4.  All supporting evidence from 
alternative sources identified by the 
veteran should be obtained as well as any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

5.  The entire claims file should be 
reviewed and a summary of the unverified 
claimed stressor(s) should be prepared 
based on a review of all pertinent 
documents, to include the veteran's PTSD 
Questionnaire and all medical records.

The summary and all associated documents, 
including a copy of this remand, all 
available service medical and personnel 
records, and any written stressor 
statement should then be sent to the U.S. 
Armed Forces Service Center for the 
Research of Unit Records (USASCRUR), to 
obtain verification of the claimed 
stressor(s). The USASCRUR should be 
requested to provide any information, 
which might corroborate any of the 
veteran's alleged stressors.

6.  The appellant's claims file should be 
reviewed by a VA psychiatrist, for the 
purpose of identifying and examining all 
records indicating any change in behavior 
or performance subsequent to the 
incident(s) alleged by the veteran to 
have occurred during active service and 
obtain an opinion as to the clinical 
significance, if any, of such evidenced 
changes.  A copy of the opinion obtained 
as a result of this psychiatric review 
should be associated with the claims 
file.

7.  Thereafter, a specific determination 
should be undertaken as to whether there 
is credible supporting evidence that a 
claimed in-service stressor or stressors 
actually occurred.  See Patton, 12 Vet. 
App. 272.  If it is found that the record 
establishes the existence of an in-
service stressor or stressors, the 
stressor(s) established by the record 
should be specifically identified.

8.  Following the above, if, and only if 
a stressor(s) is/are verified, the 
veteran should be afforded a VA special 
psychiatric examination. 

The claims file, a separate copy of this 
remand, the compiled stressor list and 
any information provided by the USASCRUR 
must be provided to the examiner for 
review prior and pursuant to conduction 
and completion of the examination, and 
the examination report must be annotated 
by the examiner in this regard.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner should determine the 
following:

(a) What is the correct diagnosis of any 
current psychiatric disability or 
disabilities?

In making the determination, the 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with 
pertinent subscales.  The examiner should 
utilize the 4th edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses, and 
identify all existing psychiatric 
diagnoses.

(b) With respect to each such diagnosed 
disability, is it at least as likely as 
not that the disability (including PTSD) 
is causally related to service?

In this context, if the diagnosis of PTSD 
is deemed to be appropriate, the examiner 
should indicate specifically how the 
diagnostic criteria for PTSD are met, to 
include specifically the stressor or 
stressor events the claimant 
reexperiences and whether PTSD is related 
to the stressor(s).

The Board emphasizes that even if the 
examiner does not find a diagnosis of 
PTSD to be warranted, or finds an 
additional diagnosis apart from PTSD is 
warranted, the examiner should address 
the relationship of such disability apart 
from PTSD to service.

If a diagnosis in addition to PTSD is or 
are found, the examiner should offer an 
opinion as to whether and how any such 
disorder is causally or etiologically 
related to PTSD.

The examiner should also determine 
whether the veteran's subjective 
complaints are consistent with the 
objective evidence of record and the 
objective evidence found on examination.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

9.  Thereafter, the veteran's claims file 
should be reviewed to ensure that all of 
the foregoing requested development has 
been accomplished.

In particular, the requested examination 
report and required opinion should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  Stegall v. West, 
11 Vet. App. 268 (1998).

10.  After undertaking any development 
deemed essential in addition to that 
requested above, the issue of entitlement 
to service connection for PTSD should be 
readjudicated.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded. Thereafter, the case should be returned to the 
Board for final appellate review, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted. The veteran need take no action 
until he is notified by the RO; however, the veteran is 
advised that failure to report for a scheduled VA 
examination(s) without good cause shown may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).



		
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).





